Dismissed and Opinion filed July 8, 2004








Dismissed and Opinion filed July 8, 2004.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-00346-CV
____________
 
FRED PRUTER
and DEBRA PRUTER, Appellants
 
V.
 
JOHN COHEN,
Appellee
 

 
On Appeal from the County Civil
Court at Law No. 4
Harris County,
Texas
Trial Court Cause No.
809,406
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed February 19,
2004.  The notice of appeal was filed on
March 22, 2004.  To date, the filing fee
of $125.00 has not been paid.  No proper
affidavit of indigence was filed with or before the notice of appeal.  See Tex.
R. App. P. 20.1.  Therefore, on
June 10, 2004, the Court issued an order stating that unless appellant paid the
appellate filing fee of $125.00 within fifteen days of the date of the order,
the appeal would be dismissed.  




To date, the filing fee has not been paid, and appellants
have not responded to the Court=s order of June 10 , 2004.
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c).  
 
PER CURIAM
 
 
Judgment rendered and Opinion
filed July 8, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman.